COWART, Judge.
The facts constituting the probable cause upon which the search warrant in this case was issued were independent and unrelated to an earlier illegal entry of the premises searched under the search warrant. Therefore, the search warrant was valid and the evidence seized under it was not tainted by the illegal entry and not subject to suppression. See Segura v. United States, — U.S. -, 104 S.Ct. 3380, 82 L.Ed.2d 599 (1984).
AFFIRMED.
ORFINGER, J., and POWELL, R.W., Associate Judge, concur.